                                            FEDERAL MEDIATION PROGRAM
                                           UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF TENNESSEE

                                         MEDIATOR'S REPORT TO THE COURT

MEDIATOR:           Daryl R. Fansler, Esq.
                    Bernstein, Stair & McAdams LLP
                    116 Agnes Road
                    Knoxville, TN 37919

CASE NAME & NUMBER:               Ann Ledford v. Knox County, Tennessee, et al.
                                  USDC-Eastern Division, Case No. 3:20-cv-325-DCLC-HBG
          Local Rule 16.4(m) requires that mediators file this report with the clerk within five (5) days of each mediation
conference. Please answer the questions set out below and file this form electronically in CM/ECF using the Report of
Mediation event (located under “ADR Documents”). If you are not a CM/ECF User, please file the form in the clerk's office
in the division in which the case is pending. If multiple mediation conferences1 occur, file a form after each conference
within five (5) days of the conference..

        1.      Did all parties, party representatives and/or claims professionals meet the attendance authority to
                negotiate requirements of L.R. 16.4(l)?

                    x         YES                                  NO2

        2.      Did the case settle?

                              YES                     x            NO

        3.      Is mediation to be conducted at a later date?

                               YES                    x            NO

        4.       Was mediation terminated without settlement?
                     x         YES                                 NO




                                                                     Signature of Certified Mediator


                                                          Date:       March 10, 2021


(Rev. 6/06)



                1
                    A mediation conference which continues over multiple days is considered one conference for
        purposes of this reporting requirement. Send in separate reports only when the conference is recessed for
        a week or more.
                2
                    If you answer "no," the clerk will forward a copy of this report to a Magistrate Judge not
        assigned to the case who will contact you to investigate the problem.

    Case 3:20-cv-00325-DCLC-HBG Document 46 Filed 03/10/21 Page 1 of 1 PageID #: 811
